Citation Nr: 0932171	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  05-03 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to service connection for the cause of the 
Veteran's death.

2. Entitlement to eligibility for Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from May 1991 to December 1994.  The Veteran 
died in March 2003.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a September 2003 
rating decision of the St. Petersburg, Florida Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran's 
claims file is now in the jurisdiction of the Seattle, 
Washington RO.  The appellant requested a Travel Board 
hearing in her February 2005 VA Form 9, substantive appeal, 
but withdrew this request in a December 2006 conference with 
a Decision Review Officer.


FINDINGS OF FACT

1. The Veteran died in March 2003; the immediate cause of 
death was amyotrophic lateral sclerosis (ALS) due to (or as a 
consequence of) respiratory insufficiency secondary to 
neurological due to (or as a consequence of) secondary 
cardiomyopathy disease.  

2. ALS, which was the immediate cause of the Veteran's death, 
is a disease for which VA recognizes a legal presumption of 
service connection.


CONCLUSIONS OF LAW

1. Service connection for the cause of the Veteran's death is 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.312, 3.318 (2008).

2. The criteria for establishing entitlement to DEA benefits 
under Chapter 35 are met.  38 U.S.C.A. §§ 3500, 3501 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Inasmuch as this decision grants the appellant's claims, 
there is no reason to belabor the impact of the VCAA on this 
matter, since any error in notice timing or content is 
harmless.  Accordingly, the Board will address the merits of 
the claims. 

B.	Factual Background

The Veteran's service treatment records (STRs) are silent for 
any complaints, findings, treatment, or diagnosis related to 
ALS.  

The Veteran died on March [redacted], 2003.  His death certificate 
shows that the immediate cause of death was amyotrophic 
lateral sclerosis (ALS) due to (or as a consequence of) 
respiratory insufficiency secondary to neurological due to 
(or as a consequence of) secondary cardiomyopathy disease.  

VA treatment records show that, in June 2002, the Veteran was 
hospitalized for chest pain that radiated to his left arm and 
neck.  A treadmill stress test revealed normal myocardial 
perfusion with no definite evidence of stress-induced 
ischemia.  Mild impairment of the left ventricular function 
with an ejection fraction of 48 percent was shown; these 
findings were confirmed by echocardiogram.  A cardiac 
catheterization revealed normal arteries.  The Veteran was 
given a diagnosis of chest pain upon discharge.  In November 
2002, the Veteran was seen by the rheumatology clinic for 
myalgia in the upper and lower extremities, which had been 
present since June 2002.  After a physical examination, the 
assessment was that the Veteran had a neuropathic disorder, 
and he was referred to the neurology clinic.  In December 
2002, ALS was diagnosed; the onset date was August 2002.  In 
January 2003, the Veteran presented with more progressive 
symptoms of ALS.  His neurologist opined that his ALS was 
related to his service, as he was a veteran of the Persian 
Gulf War era and his age, symptoms, and progression fit the 
profile of a recent study group wherein 45 Persian Gulf War 
veterans had been identified with the same symptoms and 
presentation of ALS.  The neurologist indicated that he had 
contacted the Epidemiologic Research and Information Center, 
VA's epidemiologic research and training center in Durham, 
North Carolina, to incorporate the Veteran into their ALS 
Gulf War database.  

[Notably, the Veteran's service records do not show that he 
served in the Southwest Asia theater of operations, as 
defined by 38 C.F.R. § 3.317(d), from August 2, 1990, to July 
31, 1991, nor did he serve outside the United States during 
that time period.  See VBA Fast Letter 01-100 (December 19, 
2001) (advising that a recent large-scale medical study found 
preliminary evidence that veterans who served in the Persian 
Gulf region during Operations Desert Shield or Desert Storm 
are nearly twice as likely as their counterparts to develop 
ALS, and that special actions must be taken if a veteran was 
identified as having ALS and was also determined to have been 
deployed to the Southwest Asia theater of operations from 
August 2, 1990, to July 31, 1991).  The Veteran was stationed 
at Aviano Air Force Base, Italy, in December 1993.]

A January 2003 treatment record from the Department of 
Neurology at the University of Miami confirmed the diagnosis 
of ALS.
In August 2003, the Department of Environmental and 
Toxicologic Pathology conducted a postmortem examination with 
the following findings: motor neuron disease, consistent with 
ALS; skeletal muscle atrophy; pulmonary edema and respiratory 
bronchiolitis; and mild steatosis of liver, nonspecific.

C.	Legal Criteria and Analysis

Cause of Death 

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death, the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  It is not sufficient to show that a service-
connected disability casually shared in producing death; 
rather, it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).  

Service connection is warranted for disability resulting from 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
also may be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Effective September 23, 2008, VA issued a new regulation 
establishing presumptive service connection for ALS under the 
provisions of 38 C.F.R. § 3.318.  The regulation provides 
that the development of ALS manifested at any time after 
discharge or release from active military, navy, or air 
service is sufficient to establish service connection for 
that disease.  However, service connection will not be 
established under 38 C.F.R. § 3.318: (1) if there is 
affirmative evidence that ALS was not incurred during or 
aggravated by service; (2) if there is affirmative evidence 
that ALS is due to the veteran's own willful misconduct; or 
(3) if the veteran did not have active, continuous service of 
90 days or more.  See 73 Fed. Reg. 54691-54693 (Sept. 23, 
2008) (codified at 38 C.F.R. § 3.318).  38 C.F.R. § 3.318 
applies to all applications for benefits that are received by 
VA on or after the effective date of this new regulation 
(September 23, 2008) or that are pending before VA, the 
United States Court of Appeals for Veterans Claims, or the 
United States Court of Appeals for the Federal Circuit on 
September 23, 2008.  Id.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant's claim of service connection for the cause of 
the Veteran's death (claimed as due to ALS) was pending 
before VA on September 23, 2008.  The evidence of record 
shows that the Veteran served on active duty for more than 90 
days and subsequently developed ALS.  There is no affirmative 
evidence that this condition was due to factors or 
circumstances unrelated to his military service, or to his 
willful misconduct.  As such, service connection for ALS is 
warranted under the presumptive provisions of 38 C.F.R. 
§ 3.318.  The Veteran's death certificate lists ALS as his 
immediate cause of death.  Consequently, service connection 
for the cause of the Veteran's death is warranted.

Chapter 35

Chapter 35 DEA is a program of education or special 
restorative training that may be authorized for an eligible 
person, such as a child, spouse or surviving spouse of a 
veteran or service person, if the applicable criteria are 
met.  See 38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. §§ 21.3020, 
21.3021.

Basic eligibility for DEA is shown if the veteran: (1) was 
discharged from service under conditions other than 
dishonorable, or died in service; and (2) had a permanent 
total service-connected disability; or (3) a permanent total 
service connected disability was in existence at the date of 
the veteran's death; or (4) died as a result of a service- 
connected disability; or, if a serviceperson (5) is on active 
duty as a member of the Armed forces and is, and, for a 
period of more than 90 days, has been listed by the Secretary 
concerned in action, captured in line of duty by a hostile 
force, or forcibly detained or interned in line of duty by a 
foreign government or power.  38 C.F.R. § 3.807.

As the Board's determination above found that service 
connection is warranted for the cause of the Veteran's death, 
basic eligibility for DEA benefits under Chapter 35 is shown.  
Consequently, any Chapter 35 benefits to which the appellant 
may be entitled under the applicable criteria should be 
processed by the RO.





ORDER

Service connection for the cause of the Veteran's death is 
granted.

Basic eligibility for DEA benefits under Chapter 35 is 
granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


